Citation Nr: 0531218	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant maintains that the veteran, her deceased 
husband, had valid military service during World War II as 
well as the Korean War.  In particular, the appellant asserts 
that her husband had valid military service from January 1943 
to February 1946 and from October 1950 to May 1969; he died 
in May 1969.  Consequently, the appellant contends that she 
is eligible for VA benefits.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 decision of the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's petition to reopen 
her claim for DIC benefits on the basis that her husband did 
not have valid military service in the Armed Forces of the 
United States.  

In December 2003, the Board remanded the case for compliance 
and readjudication consistent with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  The case is now before 
the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In order to be eligible for VA benefits, the appellant must 
show that her deceased husband met the requirements for 
eligibility for VA benefits on the basis that he was a 
"veteran."  38 U.S.C.A. §§ 1310 and 1541 (West 2002 & Supp. 
2005), pertaining to dependency and indemnity (DIC) and death 
pension benefits, require that the deceased person shall have 
been a veteran.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2005).

At the onset, the Board observes that the appellant also 
alleges that her husband was treated for malaria during 
service with the Philippines Expeditionary Forces to Korea 
(PEFTOK) in the 1950s.  Service in the PEFTOK is not 
recognized as qualifying active service in the U.S. Armed 
Forces.  Philippine Army service is only considered active 
duty service during the period when called into service of 
the Armed Forces of the United States (during World War II).  
Thus, her husband's service in the Philippine Army from 1947 
on (including with the United Nations Forces in Korea) may 
not be considered for purposes of establishing entitlement to 
DIC or for entitlement to death pension benefits. 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include disability and death pension benefits authorized by 
chapter 15, Title 38 of the United States Code.  38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40(c), (d) (2005).

For the purpose of establishing entitlement to pension, 
compensation, DIC or burial benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements discussed above, the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  With regard to the December 2003 Board 
remand, VA complied with part of the VCAA notice requirements 
and readjudicated the eligibility issue in a June 2005 
supplemental statement of the case (SSOC).  Both the December 
2004 VCAA notice letter and the June 2005 SSOC referred to, 
and readjudicated the claim using, the revised new and 
material regulations that became effective in August 2001; 
however, since the appellant filed to reopen her claim in May 
2001, the new and material standard that was in effect in May 
2001 applies.  Moreover, in Pelea v. Nicholson, 19 Vet. App. 
296 (2005), the Court held that a simple notice that the 
claimant must prove that her husband had valid military 
service is insufficient for VCAA purposes and must notify her 
about what would constitute acceptable evidence of qualifying 
service with either official documentation issued by a U. S. 
service department or verification of the claimed service by 
such department.  See Soria v. Brown, 118 F.3d 474 (Fed. Cir. 
1997).  Also, under Pelea, it appears that VCAA notice should 
inform the appellant that she should provide any additional 
personal data pertaining to her husband, such as any aliases 
he may have used during the claimed military service.  
Finally, the Board observes that the Court remanded Pelea 
back to the Board to adjudicate the question of the meaning 
of 38 C.F.R. § 3.41, which states that, for Philippine 
service, "the period of active service will be from the date 
certified by the Armed Forces", and (1) whether that 
regulation requires that qualifying service of Philippine 
claimants may be shown only through an U. S. Army Reserve 
Personnel Center (ARPERCEN) verification or (2) whether 
section 3.203 requires that, once that verification is sought 
and a negative response is received, section 3.203(a), which 
provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department", has no further application, and, if so, 
whether that result obtains regardless of whether the 
appellant submits any documents before the ARPERCEN search.  
The Board reminds the appellant that the duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  She is advised that she has an obligation to assist 
VA in the development of her claim, and that failure to do so 
may result in an adverse decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must (1) inform the claimant 
about the information and evidence needed 
to establish that new and material 
evidence has been submitted to reopen her 
previously denied claim, that is, that 
the new evidence, either by itself or in 
connection with evidence already of 
record, so significant that it must be 
considered to decide fairly the merits of 
her claim and (2) must advise the 
appellant that the documents she 
submitted were inadequate for purposes of 
showing qualifying service for her 
husband.  In particular, VA must notify 
the appellant (1) about what would 
constitute acceptable evidence of 
qualifying military service, that is, she 
could show qualifying service with either 
official documentation issued by a U. S. 
service department or verification of the 
claimed service by such department (such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge without 
verification from the appropriate service 
department); and (2) that she should 
provide any additional personal data 
pertaining to her husband, such as any 
aliases he may have used during the 
claimed military service.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  After completion of 1 above, VA 
should readjudicate the appellant's claim 
for eligibility for VA benefits, 
including any additional evidence 
obtained on remand.  If any determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to this appeal, to include 
38 C.F.R. § 3.156 (prior to August 29, 
2001).  The requisite period of time for 
a response should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law.  No action by the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


